PER CURIAM.
Upon review of the briefs and record in this case, we dismiss the appeal for lack of standing on the part of Appellant, Anthony L. Davide, who was not a beneficiary under the land trust at issue in this case. See Fla. R.App. P. 9.020(g)(1) (defining “Appellant” as a “party”); Portfolio Invs. Corp. v. Deutsche Bank Nat’l Trust Co., 81 So.3d 534, 536 (Fla. 3d DCA 2012) (“Generally, a non-party in the lower tribunal is *1130a ‘stranger to the record’ and, therefore, lacks standing to appeal an order entered by the lower tribunal” (citing Barnett v. Barnett, 705 So.2d 63, 64 (Fla. 4th DCA 1997))).
Appeal dismissed.